       Case 1:19-cv-10023-KPF Document 208 Filed 08/03/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


PETRÓLEOS DE VENEZUELA, S.A., PDVSA
PETRÓLEO, S.A., and PDV HOLDING, INC.,

                         Plaintiffs,

                 - against -                Case No: 19-cv-10023-KPF

MUFG UNION BANK, N.A. and GLAS AMERICAS
LLC,

                         Defendants.




          PLAINTIFFS’ RESPONSES TO DEFENDANTS’ OBJECTIONS
              TO PLAINTIFFS’ RESPONSES TO DEFENDANTS’
             STATEMENT OF UNDISPUTED MATERIAL FACTS
          Case 1:19-cv-10023-KPF Document 208 Filed 08/03/20 Page 2 of 6




         Plaintiffs and counterclaim defendants Petróleos de Venezuela, S.A., PDVSA Petróleo,

S.A., and PDV Holding Inc. (“Plaintiffs”) respectfully submit these responses to the objections

(the “Objections”) of defendants and counterclaim plaintiffs MUFG Union Bank, N.A. and

GLAS Americas LLC (“Defendants”) to Plaintiffs’ responses (“Plaintiffs’ Responses”) to

Defendants’ statement of undisputed material facts (“Defendants’ 56.1 Statement”). 1

         Defendants’ Objections are nothing but a sideshow. They are meritless, procedurally

improper, and unnecessary to the Court’s resolution of the pending summary judgment motions.

Both sides have set forth their positions in their respective Rule 56.1 statements and responses to

those statements, and neither side has waived any positions or objections set forth in those

submissions. If Defendants believed that their Objections required rulings from the Court, they

should have addressed them in their summary judgment briefing rather than file additional

briefing beyond the Court-ordered page limits. See Dkt. No. 72. However, in an excess of

caution, Plaintiffs submit these brief responses to avoid any doubt that Plaintiffs disagree with

the positions asserted in Defendants’ Objections. 2

         Defendants purport to assert their Objections pursuant to Federal Rule of Civil Procedure

56(c). See Objections at 1. However, Rule 56(c) only permits objections on the grounds that

“material cited to support or dispute a fact cannot be presented in a form that would be

admissible in evidence.” FRCP 56(c)(2). Defendants’ third and fourth objections do not address

admissibility and thus are improper on their face.

         Defendants’ first and second objections relate to purported “facts” that need not be




1
  Defendants’ 56.1 Statement is Dkt No. 100; Plaintiffs’ Responses are Dkt. No. 153; and Defendants’ Objections
are Dkt. No. 184.
2
  By not addressing a particular issue with the Objections in this filing, Plaintiffs do not waive or concede any
argument regarding the Objections, and reserve the right to challenge any of the Objections in the event the Court
deems it necessary to address them on the merits.
           Case 1:19-cv-10023-KPF Document 208 Filed 08/03/20 Page 3 of 6




resolved for the Court to decide the pending summary judgment motions. Even so, Defendants’

objections are meritless and should be overruled.




                                3




                                                                                          4
                                                                                              Dkt. No. 100 ¶ 504

(citing Defs. Ex. 27 at § 150); 5 Defs. Ex. 27 at § 150 n. 164




              See FED. R. EVID. 703, 705; Carmody v. ProNav Ship Mgmt., Inc., 224 F.R.D. 111,

115 n. 5 (S.D.N.Y. 2004) (noting that an expert’s opinion can be challenged based on any

material reviewed and relied upon by the expert, even if otherwise inadmissible).




3



                                                                                       See Objections ¶¶ 3-4.
4

                                        Defs. Ex. 27 at § 150 n. 164; Dkt. 100 ¶ 28.

                Defs. Ex. 17 at 243:25–244:8.


                                                              See id. at 243:5-244:8.
5
 “Defs. Ex. __” refer to exhibits to the Declaration of Christopher J. Clark in Support of Trustee and Collateral
Agent’s Motion for Summary Judgment, filed on June 10, 2020 (Dkt. No. 87).


                                                          2
         Case 1:19-cv-10023-KPF Document 208 Filed 08/03/20 Page 4 of 6




                                      Dkt. No. 100 ¶ 549.




                           Defs. Ex. 19 at 24:15-20; 63:20-25. Defendants cannot misrepresent

Mr. Esser’s testimony and then seek to exclude the evidence necessary to correct that

misrepresentation.

       Defendants’ second objection seeks the same relief as their pending (and meritless)

motion to exclude the expert testimony of Plaintiffs’ economic expert, David Hinman, and

should be overruled for the reasons set forth in Plaintiffs’ opposition to that motion.

       As addressed above, Defendants’ third and fourth objections are procedurally improper

and should be overruled for that reason alone. Beyond that, Defendants’ third and fourth

objections appear merely to concern Plaintiffs’ corrections of flaws in Defendants’ statements of

fact, citations, or both (see Objections ¶¶ 8-11), which is not an appropriate basis for an

objection. Furthermore, to the extent Defendants’ objection is that Plaintiffs should have simply

admitted facts without ever placing them in context or disclaiming certain legal implications,

Defendants have done the same and more in their responses to Plaintiffs’ Rule 56.1 Statement.

See, e.g., Dkt. No. 156 ¶¶ 60-63, 69, 71, 91-95, 105 (making legal arguments regarding

uncontroverted facts), 76-77 (asserting hearsay objections to statements going to notice), 56, 64-

67, 68, 74-75, 78-90, 95, 111-15, 124-25 (arguing over the weight and implications of

uncontroverted facts). Defendants cannot object in good faith to responses that mirror their own,

particularly when neither Rule 56.1 nor this Court’s rules provide for such “objections.”

                                         CONCLUSION

       For the forgoing reasons, Plaintiffs respectfully request that Defendants’ Objections be


                                                  3
         Case 1:19-cv-10023-KPF Document 208 Filed 08/03/20 Page 5 of 6




overruled or, in the alternative, that Defendants’ underlying factual assertions be stricken as

lacking support.


                           [Remainder of page intentionally left blank]




                                                 4
        Case 1:19-cv-10023-KPF Document 208 Filed 08/03/20 Page 6 of 6




Dated: July 29, 2020                Respectfully submitted,


                                    /s/ Kurt Hansson
                                    Kurt W. Hansson
                                    James R. Bliss
                                    James B. Worthington

                                    PAUL HASTINGS LLP
                                    200 Park Avenue
                                    New York, New York 10166
                                    Telephone: (212) 318-6000
                                    Facsimile: (212) 319-4090
                                    kurthansson@paulhastings.com
                                    jamesbliss@paulhastings.com
                                    jamesworthington@paulhastings.com

                                    Attorneys for Plaintiffs and Counterclaim
                                    Defendants Petróleos de Venezuela, S.A. and
                                    PDVSA Petróleo, S.A.

                                    /s/ Jeffrey B. Korn
                                    Jeffrey B. Korn
                                    Michael Gottlieb
                                    Nicholas Reddick
                                    WILLKIE FARR & GALLAGHER LLP
                                    787 Seventh Avenue
                                    New York, NY 10019
                                    Telephone: (212) 728-8000
                                    Facsimile: (212) 728-8111
                                    jkorn@willkie.com
                                    1875 K Street NW
                                    Washington, DC 20006-1238
                                    Telephone: (202) 303-1442
                                    Facsimile: (202) 303 2442
                                    mgottlieb@willkie.com
                                    nreddick@willkie.com

                                    Attorneys for Plaintiff and Counterclaim Defendant
                                    PDV Holding, Inc.




                                       5
